Title: To George Washington from Samuel Nicholson, 16 January 1797
From: Nicholson, Samuel
To: Washington, George


                        
                            Sir. 
                            Boston Jany 16th 1797
                        
                        It is with much reluctance I trouble you with the present application, but a
                            great anxiety to provide for a numerous family, must be my appology.
                        It has been the Practice in the British and I believe all other Navies, to
                            admit as Midshipmen a Small proportion of Young men who have not had any experience as
                            Seamen. I am very desirous to have my two eldest sons, Samuel aged 14 Years, & Joseph
                            13, brought up in the Service of their Country, and to have them appointed Midshipmen, if it
                            should be Consistent with Your Ideas of propriety. my family is large & my pay and
                            Subsistence is their sole dependence; which at the present high price of all the Necessaries
                            of life afford but a scanty Support. I should do injustice to the feeling of a gratefull
                            heart, were I to omit this opportunity of returning you my most cordial thanks for the honor
                            you have done me in appointing me to my present command, and it would be an additional
                            gratification to me if I could receive my Commission Signed by you.
                        Permit me to join with millions of my Countrymen & others, in wishing
                            You health and happiness, & believe me to be with great esteem & respect, Sir
                            yr much Obliged and Hble servt
                        
                            Sam. Nicholson
                            
                        
                    